Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 1 of 6 PageID# 115




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

 UNITED STATES OF AMERICA,

 Plaintiff,

 v.
                                           Civil No. 1:20-cv-1343
 $4,543.79 IN FUNDS SEIZED FROM BANK
 ACCOUNT #153568031006 IN THE NAME
 OF CARLETON P. NELSON AND AMY S.
 NELSON AT U.S. BANK,

 $8,388.54 IN FUNDS SEIZED FROM BANK
 ACCOUNT #1635892407 IN THE NAME
 OF AMY STERNER NELSON AT WELLS
 FARGO,

 $13,559.97 IN FUNDS SEIZED FROM
 BANK ACCOUNT #1361410762 IN THE
 NAME OF E2M PROPERTIES LLC AT
 CAPTIAL ONE BANK,

 $25,343.01 IN FUNDS SEIZED FROM
 BANK ACCOUNT #145947373 IN THE
 NAME OF CARLETON NELSON AT
 CITIBANK,

 $98,358.92 IN FUNDS SEIZED FROM
 BANK ACCOUNT #149656681 IN THE
 NAME OF CARLETON NELSON AT
 CITIBANK,

 $491,780.50 IN FUNDS SEIZED FROM
 ACCOUNT ENDING IN 5810, HELD ON
 BEHALF OF AMY STERNER NELSON
 AND CARLETON P. NELSON, AT
 SIGNATURE BANK,

 $10,567.43 IN FUNDS SEIZED FROM
 BANK ACCOUNT # 104781237441 IN THE
 NAME OF DEVON M. KIRSCHNER AND
 CASEY H. KIRSCHNER AT U.S. BANK,


                                       1
Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 2 of 6 PageID# 116




 $1,217.05 IN FUNDS SEIZED FROM BANK
 ACCOUNT #320013539278 IN THE NAME
 OF AMY S. NELSON AND CARLETON
 PHILLIP NELSON AT AMERICAN
 EXPRESS NATIONAL BANK,

 and

 $4,284.47 IN FUNDS SEIZED FROM BANK
 ACCOUNT #1518835838 IN THE NAME
 OF AMY S. NELSON AND CARLETON
 PHILLIP NELSON AT AMERICAN
 EXPRESS NATIONAL BANK,

 Defendants In Rem.


                                     MOTION TO SEAL
       Comes now the United States of America, by counsel, and moves this Honorable Court

for leave to file under seal a declaration by Federal Bureau of Investigation Special Agent Randy

Combs in support of the contemporaneously-filed motion to stay. In support of this motion, the

government states as follows:

   1. On February 3, 2021, the government filed a motion to stay this civil forfeiture case in

       light of an ongoing criminal investigation involving the same facts and circumstances,

       nearly identical parties, and identical offenses. The government was joined in its motion

       by claimants Casey Kirschner and E2M Properties, LLC, citing Fifth Amendment

       concerns if civil discovery proceeded.

   2. 18 U.S.C. § 981(g)(5) provides that, in connection with the government’s motion to stay,

       “the Government may, in appropriate cases, submit evidence ex parte in order to avoid

       disclosing any matter that may adversely affect an ongoing criminal investigation or

       pending criminal trial.”




                                                2
Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 3 of 6 PageID# 117




   3. Case law confirms that the government may also seek to seal evidence presented to the

      Court in connection with its motion to stay. See, e.g., United States v. Approximately

      $144,001 in U.S. Currency, No. C 09-04182, 2010 WL 1838660, at *1 (N.D.Cal. May 3,

      2010) (noting that 18 U.S.C. § 981(g)(5) expressly permits the government to file

      evidence in support of a motion to stay under seal and declining to revisit the Court’s

      prior ruling ordering the materials sealed); United States v. 3039.375 Pounds of Copper

      Coins, No. 1:08-cv-230, 2008 WL 2550624, at *1 (W.D.N.C. Jun. 20, 2008) (where

      government met both the requirements of 18 U.S.C. § 981(g)(5) and the local rule on

      motions to seal, sealing evidence in support of the government’s motion to seal was

      appropriate); United States v. $716,502.44 in U.S. Currency, No. 08-cv-11475, 2008 WL

      5158291, at *5 (E.D.Mich. Dec. 5, 2008) (in granting a stay, noting that the Court

      considered a sealed affidavit filed by the government in support of its motion to stay).

   4. Both the statute and the case law make sense, since having to divulge information to the

      claimants and to the public about the progress of the criminal investigation and how that

      criminal investigation will be negatively impacted by civil discovery would undermine

      the very relief the government is seeking in its motion to stay.

   5. Local Civil Rule 5(C) provides that a motion to seal must include: (1) a non-confidential

      description of the material to be filed under seal; (2) a statement as to why sealing is

      necessary, why another procedure will not suffice, and any evidentiary support for the

      motion to seal; (3) references to governing case law, an analysis of the appropriate

      standard to be applied for that specific filing, and a description of how that standard has

      been satisfied; and (4) the period of time that the movant seeks to have the materials

      under seal and procedures to be followed upon unsealing.



                                                3
Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 4 of 6 PageID# 118




   6. The material to be filed under seal is the declaration of FBI Agent Randy Combs, which

      supports the government’s arguments for staying this civil forfeiture case. Specifically,

      Agent Combs’s declaration discusses the nature of the investigation, the progress of the

      case, the present stage of the criminal investigation, and witness/discovery issues.

   7. As alluded to in paragraph 4 above, sealing is necessary to avoid divulging details

      regarding an ongoing criminal investigation which would negatively impact that

      investigation. Agent Combs’s declaration contains sufficient detail and specificity that

      the government cannot envision an alternative to sealing. The amount of redaction that

      would be necessary to file the declaration publically would result in an unreadable and

      incomprehensible document.

   8. The government provides references to governing statutes and case law in paragraphs 2

      and 3 above. The standard for sealing has been satisfied because the materials contained

      in Agent Combs’s declaration, described in paragraph 6 above, relate to an ongoing

      criminal investigation and divulging them would have severe negative consequences on

      the ongoing criminal investigation. The government seeks to have the declaration remain

      under seal for a period of one year. Upon unsealing, the document may be made

      accessible to the general public on PACER.

   9. The government notes that although claimants Casey Kirschner and E2M Properties,

      LLC are joining the government’s motion to stay, they have not seen the materials the

      government seeks to seal with this motion. The government offers the declaration of

      Agent Combs in support only of its arguments for a stay—that proceeding with civil

      discovery will undermine the ongoing criminal investigation.




                                               4
Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 5 of 6 PageID# 119




   Based on the foregoing, the government respectfully requests leave to file the declaration of

FBI Agent Randy Combs under seal in support of its arguments in the motion to stay. The

government will cause a paper copy of Agent Combs’s declaration to be delivered to the Clerk’s

Office in Alexandria in accordance with Local Civil Rule 5(E).



                                            Respectfully submitted,

                                            RAJ PAREKH
                                            ACTING UNITED STATES ATTORNEY

                                     By:    ___/s/ Kevin Hudson______
                                            Kevin Hudson
                                            Assistant United States Attorney
                                            Attorney for the United States
                                            721 Lakefront Commons, Suite 300
                                            Newport News, VA 23606
                                            Office Number: (757) 591-4000
                                            Facsimile Number: (757) 591-0866
                                            Email Address: kevin.hudson@usdoj.gov




                                               5
Case 1:20-cv-01343-RDA-IDD Document 20 Filed 02/03/21 Page 6 of 6 PageID# 120




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification

of the filing (NEF) to all counsel of record. I have also mailed a true copy of this motion to the

following:

Casey Kirschner
635 Alvarado Lane North
Plymouth, MN 55447




                                      By:     __/s/ Kevin Hudson
                                              Kevin Hudson
                                              Assistant United States Attorney
                                              Virginia State Bar No. 81420
                                              Attorney for the United States
                                              721 Lakefront Commons, Suite 300
                                              Newport News, VA 23606
                                              Office Number: (757) 591-4000
                                              Facsimile Number: (757) 591-0866
                                              Email Address: kevin.hudson@usdoj.gov




                                                 6
